Citation Nr: 0836741	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  96-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1973 
and from July 1991 to March 1992.  This case comes to the 
Board of Veterans' Appeals (Board) from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.

The issue of whether new and material evidence had been 
presented to reopen a claim for PTSD was remanded in January 
2007.  The development required in that remand has not taken 
place as described in detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue of whether new and material evidence has been 
presented to reopen a claim for PTSD was remanded in January 
2007.  In that remand, the Board specified that the veteran 
must be notified of the standard for new and material 
evidence as in effect prior to August 29, 2001.  The veteran 
was issued a letter in February 2007 in an attempt to comply 
with the terms of the January 2007 remand.  In that letter, 
the veteran was notified of the current standard for new and 
material evidence as in effect after August 29, 2001 and not 
the standard in effect prior to that date.  As the standard 
for new and material evidence as in effect prior to August 
29, 2001 is the standard applicable to this case and is the 
standard of which the veteran should have been notified per 
the terms of the January 2007 remand, the issue must again be 
remanded in order for proper notification of the veteran to 
take place prior to the Board's adjudication of the issue of 
whether new and material evidence has been presented to 
reopen a claim for PTSD.

The Board notes that if any action is not undertaken in 
accordance with a Board remand or it is taken in a deficient 
manner, appropriate corrective action must be undertaken 
prior to the Board's adjudication of that issue on appeal.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  And while 
this case's holding was somewhat narrowed in Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) where it was held that 
Stegall required substantial and not absolute compliance, 
with regards to the claim on appeal as the notice regarding 
the standard for new and material evidence was incorrectly 
stated in the February 2007 letter and issuance of a letter 
with the correct standard was one of the requirements of the 
January 2007 Board remand, substantial compliance was not 
met.  As such, a remand is again required to properly notify 
the veteran as required in the previous remand.

Accordingly, the case is REMANDED for the following action:

1.  Per Stegall v. West, 11 Vet. App. 268 
(1998), issue the veteran a letter 
notifying him of the correct standard for 
new and material evidence in this case.  
This letter must therefore define new and 
material evidence as seen in 38 C.F.R. 
§ 3.156(a) prior to August 29, 2001 which 
contained, in pertinent part, the 
definition of new and material evidence as 
"evidence not previously submitted which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative or redundant, and 
which by itself or in connection with the 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim."  Full compliance with Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) is 
required.

2.  After allowing an appropriate period 
for response, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an additional appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

